internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-147825-03 date date legend taxpayer spouse attorney date trust state date z accountant year date dear this is in response to a letter from your authorized representative dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of taxpayer’s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows taxpayer and spouse discussed with attorney the benefits of creating a_trust that would provide for succeeding generations and allocating a portion of taxpayer’s gst_exemption to the property transferred to such a_trust attorney also discussed with taxpayer and spouse the option of funding such a_trust with gifts of property that would qualify for the plr-147825-03 gift_tax annual exclusion under sec_2503 taxpayer requested that attorney prepare a_trust agreement in accordance with their discussion on date taxpayer established the trust an irrevocable_trust for the benefit of spouse and for the benefit of taxpayer’s issue article fourth paragraph b of the trust provides that the trustees may pay so much or all of the net_income and so much or all of the principal at any time or from time to time as the independent trustees in their sole discretion shall determine to or for the benefit of any one or more members of a class consisting of spouse and taxpayer’s issue whether or not in being on the date of the execution of this trust agreement article fourth paragraph d provides that spouse shall have the right by her will duly admitted to probate to direct the trustees to distribute so much or all of the principal of this trust together with all accrued and undistributed_income to and among taxpayer’s issue and such charitable organizations in such amounts or proportions and upon such terms and conditions as spouse shall deem appropriate article fourth paragraph e provides that the trust shall terminate upon spouse’s death and the remaining principal together with all accrued and undistributed_income to the extent spouse did not exercise her special_power_of_appointment shall be disposed of as follows if there are one or more issue of taxpayer living at spouse’s death such property shall be paid to taxpayer’s then living issue per stirpes provided that all property payable to a child of taxpayer shall not be paid to him or her outright but rather shall be held by the trustees in a separate trust for his or her benefit and the benefit of his or her issue pursuant to article fifth all property payable to a grandchild or more remote descendant of taxpayer who is then younger than thirty-five years of age shall not be paid to him or her outright but rather shall be held by the trustees in a separate trust for his or her benefit pursuant to the terms of article sixth if there are no issue of taxpayer living at spouse’s death such property shall be paid to the person or persons and in such proportions as would have been entitled to taxpayer’s estate under the laws of intestate_succession of state in effect on the date of spouse’s death had taxpayer died on such date article fifth provides the terms of the separate trusts for the respective benefit of those of taxpayer’s children each of whom is hereinafter referred to as the beneficiary of his or her separate trust and such child’s issue article fifth paragraph a provides that the separate trust held for the beneficiary and his or her issue shall terminate upon the beneficiary’s death article fifth paragraph b provides that the trustees may pay or apply so much or all of the net_income and so much or all of the principal at any time or from time to time as the independent trustees in their sole discretion shall determine to or for the benefit of any one or more members of a class consisting of the beneficiary and the beneficiary’s issue plr-147825-03 article fifth paragraph e provides that the beneficiary of such separate trust shall have the right by his or her will duly admitted to probate to direct the trustees to distribute so much or all of the principal of his or her separate trust to and among taxpayer’s then living issue and such charitable organizations in such amounts or proportions and upon such terms and conditions as the beneficiary of such separate trust shall deem appropriate article eleventh paragraph b provides that with respect to the initial transfer of property to the trustees and with respect to all other inter_vivos additions from all sources made at any time to the trust spouse and each of taxpayer’s then living descendants shall have a power_of_withdrawal with respect to their share of such addition in date taxpayer transferred dollar_figurez cash to the trust accountant was responsible for the preparation and filing of taxpayer’s year form_709 united_states gift and generation-skipping_transfer_tax return however accountant mistakenly believed that because the transfer to the trust qualified for the gift_tax annual exclusion the transfer was also exempt from gst tax no year form_709 was filed and no allocation of taxpayer’s gst_exemption was made there have been no subsequent transfers of property to the trust in date attorney and accountant discovered that taxpayer’s gst_exemption had not been allocated to the trust for the transfer made in year taxpayer has requested a ruling granting him an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make an allocation of his gst_exemption with respect to the transfer to the trust in year sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed plr-147825-03 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-147825-03 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of taxpayer’s available gst_exemption with respect to the transfer to the trust the allocation will be effective as of date the date of the transfer to the trust and the gift_tax value of the transfer to the trust will be used in determining the amount of gst_exemption to be allocated to the trust this allocation should be made on a form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-147825-03 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter
